73863: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-00270: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73863


Short Caption:COKER VS. SASSONECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A742853Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/19/2017 / Singer, MichaelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/15/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantDarrell T. CokerRonald D. Green
							(Randazza Legal Group, PLLC)
						Marc J. Randazza
							(Randazza Legal Group, PLLC)
						Alex J. Shepard
							(Randazza Legal Group, PLLC)
						


RespondentMarco SassoneClyde F. DeWitt
							(Gentile, Cristalli, Miller, Armeni & Savarese, PLLC)
						Dominic P Gentile
							(Gentile, Cristalli, Miller, Armeni & Savarese, PLLC)
						Lauren E. Paglini
							(Gentile, Cristalli, Miller, Armeni & Savarese, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


08/30/2017Filing FeeFiling Fee due for Appeal.


08/30/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.17-29126




08/30/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.17-29130




09/15/2017Filing FeeFiling Fee Paid. $250.00 from Randazza Legal Group.  Check no. 1063.


09/15/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.17-31183




09/19/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Michael H. Singer.17-31703




10/10/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 2, 2017, at 10:30 am.17-34374




10/10/2017Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.17-34436




10/23/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-36133




11/01/2017Docketing StatementFiled Respondent Marco Sassone's Response to Docketing Statement.17-37398




12/04/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-41700




12/06/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-41907




01/12/2018MotionFiled Request to File Request for Transcript of Proceedings After Expiration of Time. (DETACHED TRANSCRIPT REQUEST AND FILED SEPARATELY PER 02/01/18 ORDER.)18-01893




01/25/2018MotionFiled Respondent Marco Sassone's (1) Objection to Defendant Darrell T. Coker's Request to File Request For Transcript of Proceedings After Expiration of Time and (2) Motion to Dismiss the Appeal.18-03517




01/30/2018MotionFiled Appellant's (1) Reply in Support of Request to File Request for Transcript of Proceedings After Expiration of Time; and (2) Opposition to Motion to Dismiss the Appeal.18-04151




01/31/2018TranscriptFiled Notice from Court Reporter. Carrie Hansen stating that the requested transcripts were delivered.  Dates of transcripts: No dates listed.18-04224




02/01/2018Order/ProceduralFiled Order Regarding Motions. The clerk shall detach the transcript request form from the motion filed on January 12, 2018, and file it separately. fn1 [We deny respondent's motion to dismiss appeal based on appellant's failure to meet the deadline set by this court; but we caution appellant that continued failure to comply with this court's procedural rules may result in the imposition of sanctions, including dismissal of the appeal. NRAP 9(a)(7), NRAP 31(d).]18-04435




02/01/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/20/17.  To Court Reporter: Carrie Hansen.18-04436




03/06/2018BriefFiled Appellant's Opening Brief.18-08900




03/06/2018AppendixFiled Appellant's Appendix Vol. I.18-08902




03/06/2018AppendixFiled Appellant's Appendix Vol. II.18-08903




03/16/2018MotionFiled Stipulation To Extend the Time For Filing The Answering Brief, Pursuant to NRAP 26(B)(2).18-10501




03/16/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: May 4, 2018)18-10503




05/04/2018BriefFiled Respondent Marco Sassone's Answering Brief.18-17135




05/04/2018AppendixFiled Respondent Marco Sassone's Appendix of Exhibits - Volume 1.18-17136




05/31/2018MotionFiled Stipulation to Extend Time for Filing the Reply Brief, Pursuant to NRAP 26(b)(2).18-20778




05/31/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief due: July 5, 2018.18-20791




07/05/2018BriefFiled Appellant's Reply Brief.18-25542




07/05/2018AppendixFiled Appellant's Supplemental Appendix Volume 1.18-25546




07/05/2018Case Status UpdateBriefing Completed/To Screening.


11/15/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).18-904433




01/03/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cherry/Parrguirre/Stiglich. Author: Parraguirre, J. Majority: Parraguirre/Cherry/Stiglich. 135 Nev. Adv. Opn. No. 2. SNP18-MC/RP/LS (SC)19-00270




01/28/2019RemittiturIssued Remittitur. (SC)19-04158




01/28/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/12/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 31, 2019. (SC)19-04158





Combined Case View